UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1426



THOMAS ARNETTE,

                                                        Petitioner,

          versus


CROCKETT AND VIRGINIA COAL COMPANY; DIRECTOR,
OFFICE OF WORKERS' COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR; GRACECO
ENERGY, INCORPORATED; ROBERTS ENTERPRISES;
SHIRL COAL, INCORPORATED; WESTMORELAND COAL
COMPANY, INCORPORATED,

                                                       Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(95-1284, 96-0956-BLA)


Submitted:   September 11, 1997       Decided:   September 18, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Arnette, Petitioner Pro Se. S. Parker Boggs, BUTTERMORE,
TURNER & BOGGS, P.S.C., Harlan, Kentucky; Patricia M. Nece, Jill M.
Otte, Rodger Pitcairn, UNITED STATES DEPARTMENT OF LABOR, Washing-
ton, D.C.; Douglas Allan Smoot, JACKSON & KELLY, Charleston, West
Virginia, for Respondents.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant seeks review of the Benefits Review Board's decision
and order affirming the administrative law judge's denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1996). Our review of the record discloses that the Board's decision

is based upon substantial evidence and is without reversible error.

Accordingly, we affirm on the reasoning of the Board.* Arnette v.
Crockett & Virginia Coal Co., Nos. 95-1284; 96-0956-BLA (B.R.B.

Jan. 29, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                          AFFIRMED




      *
        We decline to address Arnette's contention that he was
denied an examination by a physician of his choice, as the argument
is raised initially on appeal. See South Carolina v. United States
Dep't of Labor, 795 F.2d 375, 378 (4th Cir. 1986).

                                2